THE THIRTEENTH COURT OF APPEALS

                                   13-14-00375-CR


                                John Douglas Edwards
                                          v.
                                  The State of Texas


                                  On Appeal from the
                  221st District Court of Montgomery County, Texas
                          Trial Cause No. 13-02-01583 CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED FOR WANT OF JURISDICTION in accordance with its opinion.

      We further order this decision certified below for observance.

September 25, 2014